FILED
                             NOT FOR PUBLICATION                            OCT 02 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 12-10555

                Plaintiff - Appellee,             D.C. No. 4:12-cr-50090-RCC

  v.
                                                  MEMORANDUM *
BARTOLO RODRIGUEZ-CORONADO,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                    Ancer L. Haggerty, District Judge, Presiding **

                           Submitted September 24, 2013 ***

Before:         RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Bartolo Rodriguez-Coronado appeals from the district court’s judgment and

challenges the six-month sentence imposed upon revocation of supervised release.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Ancer L. Haggerty, Senior United States District
Judge for the District of Oregon, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Rodriguez-Coronado contends that the district court erred by ordering his

revocation sentence to run consecutively to his sentence for illegal reentry. He

argues that U.S.S.G. § 5D1.1(c) creates a presumption that the court impose a

concurrent sentence when a deportable alien is sentenced for violating supervised

release. We disagree. Section 5D1.1(c) concerns the imposition of a term of

supervised release, not the sentence to be imposed upon revocation. See U.S.S.G.

§ 5D1.1(c) (2011). Contrary to Rodriguez-Coronado’s argument, the Guidelines

recommend that the court impose a consecutive sentence for a supervised release

violation. See U.S.S.G. § 7B1.3(f).

      Rodriguez-Coronado next contends that his sentence is substantively

unreasonable because it creates unwarranted sentencing disparities. Contrary to his

claim, Rodriguez-Castro is not similarly situated to defendants who are not serving

terms of supervised release. The district court did not abuse its discretion in

imposing Rodriguez-Coronado’s sentence. See Gall v. United States, 552 U.S. 38,

51 (2007). In light of the totality of the circumstances and the 18 U.S.C. § 3583(e)

sentencing factors, the consecutive sentence is substantively reasonable. See id.

      AFFIRMED.




                                           2                                      12-10555